DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roben (U.S. 8,800,804).  Roben teaches a divided cooking device 20, comprising a cooking pan 20 having a base 24 and at least one vertical sidewall 22, creating an interior area (cavity of 20), a plurality of vertical dividers 40 (“one or more differently positioned first divider assemblies 40”; col. 6 lines 12-21) located within the interior area (figure 2a), wherein the dividers create a plurality of cooking areas (col. 4 lines 31-44), at least one handle 26 connected to the at least one side wail (figure 1).

Regarding claim 2, comprising a different cooking material located in each of the plurality of cooking areas (col. 4 lines 31-44).

Regarding claim 3, comprising a different cooking surface located in each of the plurality of cooking areas (figure 2, elements 84a, 84b; col. 6 lines 22-36).

Regarding claim 4, one of the cooking surfaces is a grill top cooking surface (elements 88 of 84b).

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza (U.S. 2017/0245684).  Garza teaches a divided cooking device 1, comprising a cooking pan 1 having a base (shown in figure 1) and at least one vertical sidewall (vertically extending wall about the perimeter, shown at lead line 1 in figure 2), creating an interior area (cavity of 1), a plurality of vertical dividers 2 (“one or more dividers”; paragraph [0014]) located within the interior area (figure 1), wherein the dividers create a plurality of cooking areas (paragraph [0014]), at least one handle 3 connected to the at least one side wail (figure 1).

Regarding claim 5, wherein one of the cooking surfaces is a non-stick pan surface (“Teflon”; paragraph [0026]).

Regarding claim 6, a lid 4 configured to fit about a top of the at least one sidewall (paragraph [[0026]).



Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page (U.S. 2013/0112091).  Page teaches a divided cooking device 1, the device comprising a cooking pot 1 having a base 7 and at least one vertical sidewall 2, creating an interior area 3, 4, a plurality of vertical dividers 8 (see figure 10) located within the interior area, wherein the dividers 8 create a plurality of cooking areas 3, 4 or 13, there is at least one handle (figures 6-8) connected to the at least on side wall, a removable strainer 15 (figure 15) is located within each cooking area, wherein each strainer of the plurality of strainers 15 is configured to fit in one divided cooking area of the plurality of divided cooking areas (figure 11).

Regarding claim 8, further comprising a lid 14 configured to fit about a top of the at least one sidewall (paragraph [0033]).

Regarding claim 9, comprising a different cooking material located in each of the plurality of cooking areas (“one or more side dishes”; paragraph [0030]).

Regarding claim 10, comprising a different cooking surface located in each of the plurality of cooking areas (one compartment may have strainer 15 while the other compartment may be used without strainer 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the divider of the pan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736